Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), rendered February 1, 1988, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty, the sentence being six years’ to life imprisonment.
Ordered that the sentence is affirmed.
The defendant’s argument that the sentence imposed on him was so harsh as to violate constitutional limitations (US Const 8th Amend; NY Const, art I, § 5; see generally, People v Broadie, 37 NY2d 100, cert denied 423 US 950) has not been preserved for appellate review as a matter of law (see, People v Matos, 151 AD2d 509; People v Mateo, 144 AD2d 388). The sentence imposed was appropriate under the circumstances of this case. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.